          Case 1:20-cv-00201-JPO Document 9 Filed 10/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YOVANNY DOMINGUEZ,
                                Plaintiff,
                                                                   20-CV-201 (JPO)
                     -v-
                                                                        ORDER
 ERICA WEINER LLC,
                                Defendant.


J. PAUL OETKEN, District Judge:

       On July 30, 2020, the Court issued an order prompting Plaintiff to apprise the Court of

the status of this case or move for default judgment against Defendant, who has yet to appear.

(Dkt. No. 6.) Plaintiff responded by letter on August 14, 2020, informing the Court that “the

parties are near to completing a settlement” and requesting that the Court provide

“accommodation for the parties to complete this work.” (Dkt. No. 8.) Plaintiff has neither

updated the Court on the parties’ settlement negotiations nor moved for default judgment since

filing his August 14, 2020 letter.

       Plaintiff is directed to notify the Court whether the parties have reached a settlement in

principle or to move for default judgment. If Plaintiff fails to do so on or before October 13,

2020, the action will be dismissed for failure to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendant.

       SO ORDERED.

Dated: October 6, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
